Case 2:20-cv-02880-SHM-atc Document 21 Filed 07/23/21 Page 1 of 3     PageID 89



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                       )
BORRELLI WALSH LIMITED,                )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )      No. 2:20-cv-02880-SHM-atc
                                       )
POPE INVESTMENTS LLC; POPE             )
ASSET MANAGEMENT, LLC; and             )
WILLIAM P. WELLS,                      )
                                       )
     Defendants.                       )
                                       )

                                      ORDER


     Before the Court is Defendants Pope Asset Management, LLC

(“PAM”) and William P. Wells’s (“Wells”) Motion to Dismiss for

Failure to State a Claim. (D.E. No. 14.) Plaintiff Borrelli Walsh

Limited    (“BW”)   responded    on    March   22,   2021.    (D.E.   No.   19.)

Defendants replied on April 5, 2021. (D.E. No. 20.)

     The   Complaint    does    not   adequately     allege   subject   matter

jurisdiction. The Complaint alleges that the Court has subject

matter jurisdiction under 28 U.S.C. § 1332. (D.E. No. 1 ¶ 3.)

Under 28 U.S.C. § 1332, “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). Diversity of citizenship must be complete, i.e.,
Case 2:20-cv-02880-SHM-atc Document 21 Filed 07/23/21 Page 2 of 3   PageID 90



no plaintiff and no defendant may be citizens of the same state.

Wis. Dep’t of Corrs. v. Schacht, 524 U.S. 381, 388 (1998). “[A]

party seeking to bring a case into federal court carries the burden

of establishing diversity jurisdiction.” Coyne v. Am. Tobacco Co.,

183 F.3d 488, 493 (6th Cir. 1999) (quotation marks and citation

omitted).

     For purposes of diversity jurisdiction, a person is a citizen

of the state in which she is domiciled. Newman-Green, Inc. v.

Alfonzo-Larrain, 490 U.S. 826, 828 (1989); Smith v. Queener, 2018

WL 3344176, at *2 (6th Cir. Jan. 4, 2018).           “Residence in fact,

coupled with the purpose to make the place of residence one’s home,

are the essential elements of domicile.”           Texas v. Florida, 306

U.S. 398, 424 (1939) (collecting cases).

     For purposes of diversity jurisdiction, limited liability

companies have the citizenship of each of their members. Delay v.

Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009);

see Americold Realty Tr. v. Conagra Foods, Inc., 577 U.S. 378,

1015 (2016) (citing Carden v. Arkoma Associates, 494 U.S. 185,

195-96 (1990)).

     “[F]ederal courts have a duty to consider their subject matter

jurisdiction in regard to every case and may raise the issue sua

sponte.” Answers in Genesis of Ky., Inc. v. Creation Ministries

Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009). It is not apparent

                                     2
Case 2:20-cv-02880-SHM-atc Document 21 Filed 07/23/21 Page 3 of 3   PageID 91



from the Complaint that there is complete diversity of the parties.

Although the Complaint alleges that Pope Investments LLC’s sole

member is PAM, the Complaint does not allege who PAM’s members

are, aside from Wells, nor does it allege that Wells is PAM’s sole

member. (D.E. No. 1 ¶¶ 7-9.)

     BW is ORDERED to submit sufficient filings to establish that

there is complete diversity between BW and Defendants within ten

(10) days of the entry of this Order.

     SO ORDERED this ________ day of July, 2021.




                                   SAMUEL H. MAYS, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     3
